Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
Claims 1 – 18, and 20 – 21 are currently pending and have been examined.
Claims 1, 6, 8, 13, 15, and 20 have been amended.
Claim 19 is cancelled. 
Response to Arguments
Applicant's arguments with respect to rejections under 35 USC 103 have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8 -10, and 15-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10531245 to (Schweinfurth) in view of US Patent Publication 2020/0342399 to (Koppinger), further in view of US 2014/0087772 A1 (Papa) in view of  US 20200019926 A1 (Ayoub) and further in view of Werklund et al. (U.S. PG Pub. No. 20180260753; hereinafter “Werklund”)
Claim 1
Schweinfurth teaches:
receiving, by a tracking computer system, an order notification for an item associated with a consumer user device located at a consumer location, wherein the item is located at a merchant location; (See, Col 8 lines 35-45, Col 9 lines 4-5, user utilizing an electronic device to request a delivery event from retail store. Computer transmits delivery event request to delivery service server. A delivery event may be for example an order for a delivery of a product from a retail store.; Col 8 line 58-60 Client device will be associated with the delivery event and will be the client device to which communications concerning the delivery event are transmitted; 
Providing by the tracking computer system, an electronic offer to transport the item from the merchant location to the consumer location; (Col 9 lines 13-15 Delivery service server transmits the delivery event to an operator of a mobile delivery vehicle. )
receiving, by the tracking computer system, an acceptance of the offer from a fleet user device wherein a location of the fleet user corresponds to a movable location identified by a positioning system;(Col 9 lines 15-19, operator of mobile delivery vehicle may accept the delivery event; Col 10 lines 63-65 Mobile delivery vehicle may be GPS enabled such that a change in location may cause an update in delivery status state.)
 upon receiving acceptance of the electronic offer, updating, by the tracking computer system, the status of the item to a first status identifier of the plurality of status identifiers, wherein the first status identifier corresponds to a pickup started identifier ; Col 9 line 19 states that the delivery service server may receive updates of the delivery status state from the electronic device of the operator of mobile delivery vehicle, and Col 10, lines 2-3 describes that the delivery status state may be updated to one of "assigned" when a delivery event is assigned to an operator of a mobile delivery vehicle;)
and a status of the item is associated with an initial status identifier of a plurality of status identifiers, wherein the initial status identifier corresponds to an item ordered identifier - Col 8 lines 24-32 suggests that the process of push based communication of status updates  begins when a computer transmits a request for a delivery event. A delivery event may be an order for delivery; Col 9 lines 4 -12 further teach that user may send request for an order and information submitted by the user may be transmitted to servers associated with the retailer for record keeping (storing status of orders) and data sharing purposes (such as providing status updates).  
 receiving by the tracking computer system 
 upon receiving the 
 receiving by the tracking computer system 
upon receiving the 
receiving by the tracking computer system ; and 
upon receiving the
In reference to the above limitations of claim 1 recited  in paragraphs f-k above, Schweinfurth teaches receiving by the tracking computer system locator notifications and upon receiving the locator notifications, updating the status of the item to a plurality of status identifiers, (The delivery service provider may receive updates associated with a change in a geographic location of the product, mobile delivery vehicle and or operator of mobile delivery vehicle and the delivery status state may be changed to reflect the change in geographic location. See, Col 10 lines 53-58; Col 10 These delivery status states are representative and a greater or fewer number of delivery status states or different delivery status states are contemplated.) Schweinfurth does not explicitly teach, but Koppinger teaches the known technique of receiving a first, second, and third locator notification when the moveable location of the fleet user enters and exits a first and second geographical boundary. See, Figs. 3, 5, 6, 8.
Koppinger teaches the known technique of: 
a first locator notification when the moveable location of the fleet user enters a first geographical boundary of a plurality of geographical boundaries, wherein the first geographical boundary is associated with the merchant location; (See, para 40, stating, driver then picks up the shipment at the shipper’s location. Entry by the truck driven by driver on a geo-fence may be detected by tracking the driver’s GPS by the BOL driver mobile app. See fig 3 showing Geo-fence entered with GPS info notification when driver breaches pickup geo-fence; See para 73 driver breaches the pickup geofence which means that driver is approaching the pickup location. As driver breaches geofence around the pickup location the app send a notification to the management server that the geofence has been reached.)
a second locator notification when the moveable location of the of the fleet user exits the first geographical boundary; (See, Fig 5 showing driver exits pickup geofence and Fig. 6 showing geofence exited and GPS info notification; para 105 After driver exits pickup geofence, app sends notification to the management server indicating that geofence has been existed and an update with the current GPS location)
a third locator notification when the moveable location of the fleet user device enters a second geographical boundary of the plurality of geographical boundaries wherein the second geographical boundary is associated with the consumer location.( See, para 40 Similarly the geofence around the consignee may be detected when the truck approaches the destination. See Fig. 6 showing geofence entered and gps info notification when driver breaches drop-off geofence; Para 107 driver breaches that drop off geofence. Once the app detects reaching the drop off geofence a notification is sent to the management server with that status update and the current gps location.)
One of ordinary skill in the art would have recognized that applying the known technique of sending and receiving a locator notification when a user enters or exits a geographical boundary associated with a pick up and drop off location of Koppinger to the communication system associated with products moving geographically of Schweinfurth would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such location notification transmission and reception techniques  into similar systems. (Schweinfurth states that client device and retailer computer may be any type of electronic device and may include one or more processors and network interfaces for communicating across networks. See, Schweinfurth Col 5 line 61 and Col 6 line 7.
  Furthermore, one of ordinary skill in the art would have recognized that combining the teaching of sending and receiving notifications upon a driver entering or exiting a geofence associated with the pick-up and drop off location with the teaching of Schweinfurth would improve Schweinfurth’s system because “detecting when the truck breaches the geofences is useful to alert the different parties when the driver is close to the shipper or the consignee” ( or merchant and consumer). (See Koppinger paragraph 40)
Schweinfurth in view of Koppinger does not explicitly teach; however Papa which is also directed to a push-based communications system for tracking and storing delivery status updates and errors, teaches that status identifiers are stored in a storage location [0005] The CSR System thus maintains a database that is able to coordinate status across a plurality of carriers and associates the status communications with a unique identifier for each carrier.;
  [0007] One embodiment provides a method for managing carrier status via the Short Message Service (SMS) by a centralized system in a multi-carrier environment. The method includes: a) associating, by a dispatcher of a carrier, a driver with a first load to be transported, using an SMS-enabled cellphone number of the driver; b) storing the association of driver and load in a database of the system using a centralized server including a processor and non-volatile storage media, along with a unique identifier of the carrier; c) transmitting, by the server to the driver, a first instruction as a text message to the driver's cell phone, wherein the first instruction contains information about the first load's location, along with instructions for replying upon arrival; d) receiving, by the server from the driver, a first response consistent with the instructions for replying upon arrival; e) updating, by the server, a status associated with the driver's first response in the database; 
[0008] and the database updates a status of each load associated with each driver's response in the database and 
storage location is updated with the first status identifier; Fig. 3A, step 300- dispatcher associates driver with load by entering driver’s cell phone number into CSR system Web App. [0050]
storage location is updated with the second status identifier; ; Fig. 3A, Step 310 CSR sends text message to driver’s phone to confirm arrival at load pickup and at step 320 and step 330 receives driver’s confirmation and updates status with arrival at first load.  [0050] 
storage location is updated with the third status identifier; ; Fig. 3A, Step 330 CSR sends message to driver regarding departure from first load pick up and receives confirmation response at step 340 of departure. Fig. 3B, step 350 teaches updating status with departure from first load 
storage location is updated with the fourth status identifier. Fig. 3B step 350 teaches sending message regarding arrival at second destination (corresponding to a second geographical boundary associated with consumer location)and at step 360 receiving a confirmation from driver of arrival at second load pick up and at step 370 updating the status to arrival at second geographic location. 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the known teaching of storing status updates relating to deliveries in a database and updating the status in the database throughout the delivery process of Papa to the system as taught by Schweinfurth and Koppinger to lead to an improved system and predictable results. The state of the prior art shows the ability to incorporate such techniques into similar systems as Schweinfurth also teaches phone-based communications to provide status identifier updates at various points in the delivery process and Papa further teaches that the position of the driver may also be determined using location based services (Papa, [0006]). Furthermore, Papa improves the system of Schweinfurth and Koppinger because it accommodates a plurality of carriers,  provides a common framework, allows a carrier to easily integrate reporting of carrier status updates, provides near real-time visibility for carrier status updates. (Papa, [0006]) Further, maintaining a status database enables the system to coordinate status across a plurality of carriers and associate communications regarding the status with a unique identifier of each carrier. (Papa, [0005]).
The combination of Schweinfurth, Koppinger, and Papa, does not teach; however, Ayoub teaches wherein the fleet user device automatically detects entry into the first geographical boundary [0008], [0009],[0015]-[0018], [0024] teaches that sensor data from vehicle is provided at border crossing event. Correlation of the sensor data with entering the geofence may be at the vehicle. [0081] computing device associated with a vehicle checks whether a positioning system has detected that the vehicle entered a border geofence and 
provides the first locator notification to the tracking computer system. [0024]  The data [from the vehicle device or computer associated with the vehicle] may be reported to a central server 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Ayoub of a fleet device automatically detecting entry into a geofence of Ayoub as it allows a system to use the information for route planning or for forecasting for future deliveries [0029], as well as provides the advantage of investigating and classifying delays. [0003]. 
With respect to the following limitations:
computing, by the tracking computer system, a first geographic boundary concurrently with a determination of the merchant location; 
computing, by the tracking computer system, a second geographic boundary concurrently with a determination of the consumer location; 
Schweinfurth in view of Koppinger, as outlined above, teaches that a shipment may be defined wherein the merchant location may comprise the origin and the consumer location may comprise the destination for the shipment, and wherein geofences around each of the origin and destination may be established for triggering entry and exit notifications. Schweinfurth in view of Koppinger, however, does not appear to explicitly teach that the definition of the origin and destination occur concurrently with the definition of the geofences. Werklund, however, teaches that, during the definition of a shipment, shipment definition data may be received that defines both the origin and destination of the shipment as well as notification geofences around each. (Werklund: paragraphs [0059-61, 170-171, 173], Fig. 2, 16) It can be seen that each elements is taught by either Schweinfurth in view of further in view of Koppinger further in view of Papa and further in view of Ayoub, or by Werklund. Requiring that the origin and destination be defined concurrently with the origin and destination geofences, as taught by Werklund, does not affect the normal functioning of the elements of claim 1 which are taught by Schweinfurth in view of further in view of Koppinger further in view of Papa and further in view of Ayoub. Since the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Werklund with the teachings of Schweinfurth in view of further in view of Koppinger further in view of Papa and further in view of Ayoub since the result is merely a combination of existing elements, and the results of their combination would have been predictable. 
Claim 2- 
The combination of Schweinfurth in view of further in view of Koppinger further in view of Papa and further in view of Ayoub and further in view of Werklund teaches the limitations of claim 1.  Schweinfurth also teaches generating an order update notification associated with the plurality of status identifiers and transmitting the order update notification to the consumer user device. (See Col 14, lines 7014 stating SMS delivery component may be configured to transmit a communication, the communication including the description of the update to the delivery status state to client device where client device is associated with the delivery event. The communication may be, for example, an email, SMS message, MMS message, or any other form of electronic communication. See also, col 11 lines 34-50 , col 12, lines 8-11 and Fig. 4; See also col 9, lines 23-44.)
Claim 3 
The combination of Schweinfurth in view of further in view of Koppinger further in view of Papa and further in view of Ayoub and further in view of Werklund teaches the limitations of claim 1.  Schweinfurth also teaches wherein the electronic offer to transport the item from the merchant location to the consumer location is provided directly to the fleet user device. (Col 9 lines 13-15 Delivery service server transmits the delivery event to an operator of a mobile delivery vehicle.)
Regarding claim 8- See relevant rejection of claim 1 which is directed to a method and recites limitations parallel to claim 8 which is directed to a system, Schweinfurth figs 1-2 & Col 17 line 56-66.
Regarding claim 9- See relevant rejection of claim 2, which is directed to a method and recites limitations parallel to those of claim 9 which is directed to a system. 
Regarding claim 10- See relevant rejection of claim 3 which is directed to a method and recites limitations parallel in nature to those of claim 10 which is directed to a system.
Regarding claim 15- See relevant rejection of claim 1 which is directed to a method and recites limitations parallel in nature to claim 15 which is directed to a system. See also, Schweinfurth figs 1-2 & col 17 line 56-66.
Regarding claim 16- See relevant rejection of claim 2 which is directed to a method and recites limitations parallel in nature to claim 16 which is directed to a computer-readable storage medium.
Regarding claim 17 - See relevant rejection of claim 3 which is directed to a method and recites limitations parallel in nature to those of claim 17 which is directed to a computer-readable storage medium. 
Claim 21
Schweinfurth and Koppinger in view of Papa and Ayoub and Werklund teach the limitations of claim 1. Schweinfurth further teaches wherein at least one of the plurality of status identifiers identifies a delivery issue with transport of the item. Col. 11 lines 50 -55 teach a status update indicating a delivery driver has returned a package or cancelled a delivery and customer must contact the store to schedule a new delivery. Examiner interprets returning the package to the store or cancelling the delivery to correspond to identifying a delivery issue with transport of the item. 
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schweinfurth and Koppinger further in view of Papa and Ayoub and Werklund, further in view of US Pub. 20190019146 (Chraibi). 
Claim 4
The combination of Schweinfurth, Koppinger, Papa, Ayoub, and Werklund teaches the limitations of claim 1, but does not teach wherein the electronic offer to transport the item from the merchant location to the consumer location is provided to an electronic message board accessible by the fleet user device. Chraibi; however, teaches the known technique of providing an offer to an electronic message board accessible by a fleet user device. (See, para 67 describing that a requesting party may send a delivery request to one or more couriers or to a message board via mobile device or computing device.) One of ordinary skill in the art would have recognized that applying the known technique of sending an offer to transport an item for delivery to an electronic board of Chraibi to the communication system associated with products moving geographically of Schweinfurth would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such location notification transmission and reception techniques  into similar systems. Furthermore one of ordinary skill in the art would have recognized that applying the technique of Chraibi would improve Schweinfurth’s system by enabling the offer to transport to reach multiple couriers. 
Regarding claims 11 and 18 – See relevant rejection of claim 4.
Claims 5, 7, 12, 14,  are rejected under 35 U.S.C. 103 as being unpatentable over Schweinfurth and Koppinger in view of Papa and Ayoub and Werklund, further in view of US Patent Publication 2019/0130260 (Han).
Claim 5
The combination of Schweinfurth, Koppinger, Papa, Ayoub, and Werklund teaches the limitations of claim 1, but does not teach wherein the item is a food item. Han; however teaches the known technique of receiving an order notification for the order of a food item. (See, paragraph 39, A customer may order food from a restaurant by using a mobile device application that places the order through a delivery service.) The sole difference between the primary reference and the claimed subject matter is that the primary reference teaches an order from a retail store such as prescription drugs from a pharmacy and the claimed subject matter is directed towards an order for a food item. Since each individual element and its function are shown in the prior art albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the combination itself- the substitution of an order of a food item from Han for the order of prescription drugs or another retail good from Schweinfurth. Thus, the simple substitution of one known element for another producing a predictable result rends the claim obvious.  
Claim 7
The combination of Schweinfurth, Koppinger, Papa, Ayoub, and Werklund teaches the limitations of claim 1.  The combination does not teach that a consumer user device initiates transmission of notifications to a server system; however Han teaches this. (See Fig. 4A. See also para 67 teaching receiving event updates from a customer device and para 68 teaching that confirmation of delivery may be received from the customer device). 
The sole difference between the references and the claimed subject matter is that it does not disclose that the consumer user device initiates transmission of the locator notification; however Han teaches that a consumer user device is capable of transmitting a locator notification and both references show that the transmission functions are performed by standard computer devices. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of a client user device for a delivery server or merchant user device.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Regarding claim 12 see relevant rejection of claim 5 which is directed to a  method and recites limitations parallel in nature to those of claim 12 which is directed to a system.
Regarding claim 14- See relevant rejection of claim 7 which is directed to a method and recites limitations parallel in nature to those of claim 14, which is directed to a system.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schweinfurth and Koppinger, in view of Papa and Ayoub, in view of Werklund in view of further in view of US Pub No. 20140279123 (Harkey).
Claim 6
The combination of Schweinfurth, Koppinger, Papa, Ayoub, and Werklund teaches the limitations of claim 1. Schweinfurth also teaches a consumer user device, a merchant device, a delivery driver device, and a delivery server which receives locator notifications from the delivery driver user device. (See figures 1-2 and Col 10 lines 53-58) 
The combination does not teach wherein a merchant user device initiates a transmission of the first locator notification when the moveable location of the fleet user device enters the first geographical boundary.
 Harkey; however, teaches that a merchant user device may initiate transmission of a locator notification upon determining a user has crossed a merchant geofence. (See para 60 – merchant system may receive users current position from a second device and compare to parameters of geo-fence. See para 53, Determining that the user has crossed a threshold of the geo-fence further comprises sending one or more entities an alert and or notification message indicating that the user has crossed a threshold of geo-fence. The alert and or notification message may be include but not be limited to text messages multimedia messages or the like. See also Fig 1 and Fig 2 and Fig 3.)
The sole difference between the references and the claimed subject matter is that it does not disclose that the merchant user device initiates transmission of the locator notification upon entry to the merchant geo fence; however Harkey teaches that a merchant user device is capable of transmitting a locator notification Furthermore all of the claimed elements are taught by the prior art. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of a merchant user device for a delivery server or client user device.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Regarding claims 13 and 20, see relevant rejection of claim 6 which is directed to a method and recites limitations parallel in nature to those of claims 13 which is directed to a  system and 20 which is directed to a computer readable storage medium. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/EMMETT K. WALSH/            Primary Examiner, Art Unit 3628